DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claim 6 line 1 and claim 7 line 1 both recite “control device”. However, main claim 1 line 8 recites “control unit”. This creates a potential “antecedent-basis” error if applicant intended the control unit and the control device to be separate items. For purposes of prosecution, they will be assumed to be the same item. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yau US 20160197337.
Regarding claim 1, Yah discloses a storage device for electrical energy, the device comprising: 
a rechargeable battery [Fig. 1A, one or more cells 120; pars. 0022, 0023]; 
two terminals to connect the battery to at least one of [positive terminal 122, negative terminal 124, par. 0023]: 
a supply network [par. 0026], an electrical load [par. 0025 load, par. 0026 intended application at output port 150], and/or an electrical generator; 
a control unit [Fig. 1A, part of input/output module 140] to control charging and discharging of the battery [pars. 0026, 0032, 0033]; 
a communication interface configured to provide wireless data access [par. 0027]; and 
a display of machine-readable code [par. 0028; Fig. 1B, computer-readable identifier 116, par. 0034: e.g., a barcode, an RFID tag, a QR code, or any other computer readable code] including authentication data enabling wireless data access [pars. 0034, 0035, 0036, 0040, the displayed code 116 (barcode, RFID, QR code etc.), containing identifying information is designed to be wirelessly read and authenticated by the battery exchange machine(s); thus wireless data access is enabled by the display of code 116].
Regarding claim 2,  Yau discloses the storage device as claimed in claim 1, wherein the display includes machine-readable code applied or fitted in physical form on the storage device [par. 0035].
Regarding claim 8, Yau discloses the storage device as claimed in claim 1, further comprising a rectifier connecting the energy store to an electrical supply network [par. 0059 where the electrical supply network is output port 150].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yau US 20160197337.
Regarding claim 3, Yau discloses the storage device as claimed in claim 1, wherein: 
Yau does not disclose: wherein: the display includes machine-readable code presented on a display screen. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Using display screens to display machine-readable code (e.g. QR codes) is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display screen to present Yau’s QR code for the benefit of utilizing dynamic (i.e. being able to quickly modify) QR codes, which can be updated with added functionality in real-time by the owner of Yau’s battery exchange machines.
Regarding claim 4, Yau discloses the storage device as claimed in claim 1, but is silent on: wherein the display is attached in a vicinity of an installation site of the storage device.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Using (for example) a cord-attached lanyard/card to display a machine-readable code (e.g. QR codes) is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such a cord-attached lanyard/ card to Yau’s battery in those cases where the battery may be heavy or too numerous for the user to easily manipulate. In such a use case, the attached card with the code would be used instead to check the battery status at Yau’s battery exchange machines.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “5. The storage device as claimed in claim 1, wherein the control unit, following authentication of a data processing device, receives and stores account information for a user account from the data processing device”.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “6. The storage device as claimed in claim 1, wherein the control device, following authentication of a data processing device, receives settings for accessing a further data network or data system from the data processing device”.

Claims 9-13 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 9 is allowed as currently presented. Claims 10-13 depend from 9 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859